DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on September 20, 2022 has been received and considered. By this amendment, no claims are amended, cancelled, or added, and claims 1-20 are now pending in the application, with claims 10-20 withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to provide adequate written description for the newly-amended limitations of “the primary medical controller is further configured to enable the remote medical controller to control a power charging of the remote power source by the primary power source…” (claim 1), “the primary medical controller enables the remote medical controller to control the power charging of the remote power source by the primary power source” (claim 1), “the primary medical controller is further configured to prevent the remote medical controller from controlling the power charging of the remote power source by the primary power source” (claim 3), or “the primary medical controller is further configured to terminate the remote medical controller from controlling the power charging of the remote power source by the primary power source” (claim 4). The disclosure fails to provide literal written description of the above limitations and fails to describe how the primary medical controller is configured to “enable the remote medical controller to control”, “prevent the remote medical controller from controlling”, or “terminate the remote medical controller from controlling”. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Neumiller (U.S. Patent No. 8,788,038, previously cited). Regarding claim 1, Neumiller discloses a modular medical device 10 (see Abstract and Figure 1) for a  modular execution of a plurality of medical tasks, the modular medical device comprising: a primary medical module 14/210 for executing a primary medical task (i.e. the primary medical module is capable of executing a broad primary medical task), wherein the primary medical module includes a primary power source 86 for powering an execution of the primary medical task by the primary medical module, and a primary medical controller configured to ascertain if the primary power source has sufficient power or insufficient power for powering the execution of the primary medical task by the primary medical module (see Figures 1 and 15 and col. 7, ln. 57-col. 8, ln. 1); and a remote medical module 12/212 for executing a remote medical task (i.e. the remote medical module is capable of executing a broad remote medical task), wherein the remote medical module includes a remote power source 62 for powering an execution of a remote medical task assigned to the remote medical module (see Figures 1 and 4 and col. 4, ln. 25-33), and a remote medical controller, wherein the primary medical controller is further configured to enable the remote medical controller to control a power charging of the remote power source by the primary power source across a power connection between the primary medical module and the remote medical module responsive to the primary medical controller ascertaining the primary power source has sufficient power for powering the execution of the primary medical task by the primary medical module (see col. 7, ln. 48-52, where base 210 communicates to pod 212 to quit using its battery and instead receive external power through base 210 by way of bus 245 and cable 214); and wherein the remote medical controller is configured to control the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module when the primary medical controller enables the remote medical controller to control the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module (see col. 7, ln. 52-col. 8, ln. 1). 
Regarding claim 3, Neumiller discloses that the primary medical controller is configured to prevent the remote medical controller from controlling the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module responsive to the primary medical controller ascertaining the primary power source has insufficient power for powering the execution of the primary medical task by the primary medical module previous to the primary medical controller ascertaining the primary power source has sufficient power for powering the execution of the primary medical task by the primary medical module (see col. 7, ln. 52-58).
Regarding claim 4, Neumiller discloses that the primary medical controller is configured to terminate the remote medical controller from controlling the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module as controlled by the remote medical module responsive to the primary medical controller ascertaining the primary power source has insufficient power for powering the execution of the primary medical task assigned to the primary medical module subsequent to the primary medical controller ascertaining the primary power source has sufficient power for powering the execution of the primary medical task by the primary medical module (see col. 7, ln. 52-58).
Regarding claim 5, Neumiller discloses that the primary power source includes at least one of a rechargeable battery, a non-rechargeable battery or a power supply (see col. 4, ln. 54-55, col. 5, ln. 15-16, and col. 6, ln. 49-52).
Regarding claim 6, Neumiller discloses that the primary medical controller is configured to connect the primary power source to an external power source (see col. 4, ln. 54-55, col. 5, ln. 15-16, and col. 6, ln. 49-52).
Regarding claim 7, Neumiller discloses that the remote power source includes at least one of a rechargeable battery, a non-rechargeable battery or a power supply (see col. 4, ln. 54-55, col. 5, ln. 15-16, and col. 6, ln. 49-52).
Regarding claim 8, Neumiller discloses that the primary medical task is an electrical therapy task (see col. 4, ln. 10-36).
Regarding claim 9, Neumiller discloses that the remote medical task is a monitoring task (see col. 4, ln. 10-36).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neumiller (U.S. Patent No. 8,788,038, cited above) in view of Barreras, Sr. et al. (U.S. Patent No. 5,733,313). Neumiller discloses the invention substantially as claimed, including wherein the remote medical controller is configured to ascertain if the remote power source has sufficient power or insufficient power for powering the execution of the remote medical task by the remote medical module and the remote medical controller is configured to initiate the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module responsive to the remote medical module ascertaining the remote power source has insufficient power for powering the execution of the remote medical task assigned to the remote medical module (see col. 7, ln. 52-58). However, Neumiller fails to disclose that the remote medical controller is configured to terminate the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module responsive to the remote medical module subsequently ascertaining the remote power source has sufficient power for powering the execution of the remote medical task assigned to the remote medical module. Barreras teaches a system comprising a primary medical module 12 and a remote medical module 14, wherein the remote medical module is configured to control the transfer of power from the primary medical module 12 to the remote medical module 14 and terminate the power charging of the remote power source by the primary power source responsive to the remote medical module ascertaining that the remote power source is fully charged (i.e. has sufficient power for powering the execution of the remote medical task assigned to the remote medical module, see col. 4, ln. 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the remote medical controller of Neumiller to terminate the power charging of the remote power source by the primary power source across the power connection between the primary medical module and the remote medical module responsive to the remote medical module subsequently ascertaining the remote power source has sufficient power for powering the execution of the remote medical task assigned to the remote medical module, as taught by Barreras, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 112(a) as failing to comply with the written description requirement, the Applicant argues that page 7, lines 16-29 provides support for the claimed limitations. However, the portions provided by the Applicant in the arguments, and particularly the emphasized portions do not provide support for “the primary medical controller is further configured to enable the remote medical controller to control a power charging of the remote power source by the primary power source…” (claim 1), “the primary medical controller enables the remote medical controller to control the power charging of the remote power source by the primary power source” (claim 1), “the primary medical controller is further configured to prevent the remote medical controller from controlling the power charging of the remote power source by the primary power source” (claim 3), or “the primary medical controller is further configured to terminate the remote medical controller from controlling the power charging of the remote power source by the primary power source” (claim 4). The emphasized portion “the disabling of the power draw may be implemented in various known techniques including, but not limited to, an activation of a relay to open a switch of therapy controller 33 within a circuit path extending between applicable terminal(s) of remote power source 24 and primary power source 34” does not support the primary medical controller being configured to prevent the remote medical controller from controlling the power charging of the remote power source by the primary power source, but rather supports the primary medical controller performing the controlling of the power charging. In this disclosure, the primary medical controller activates a relay to open a switch of therapy controller 33 and, thus, the primary medical controller performs the controlling. Furthermore, the emphasized portion “the enabling of the power charge may be implemented in various known techniques including, but not limited to, an activation of a relay to close the switch of therapy controller 33 within a circuit path extending between applicable terminal(s) of remote power source 24 and primary power source 34” does not support the primary medical controller being configured to enable the remote medical controller to control a power charging of the remote power source by the primary power source, but rather supports the primary medical controller performing the controlling of the power charging. In this disclosure, the primary medical controller activates a relay to close a switch of therapy controller 33 and, thus, the primary medical controller performs the controlling. For at least the reasons given above, the rejection stands.
Regarding the rejection of the claims as being anticipated by Neumiller, the Applicant argues that Neumiller discloses a “Remote Power Charging Request” and “Primary Power Charging Control” instead of disclosing the claimed “Primary Power Charging Enablement” and the “Remote Power Charging Control.” The Examiner respectfully disagrees and directs Applicant’s attention to the PTAB decision of 2/2/2021. The PTAB indicates “the issue of whether Neumiller’s pod controller ‘controls’ charging of the pod battery is resolved against Appellant and in favor of the Examiner’s position. It is clear from the teachings in column 7 that Neumiller’s pod 212 (1) monitors its state of charge; (2) determines when its state of charge reaches a low power state, and then (3) ‘requests’ a power transfer from base 210 through cable 214. Id. col. 7, ll. 52-57.” The PTAB clearly indicates that the remote module in Neumiller, pod 212, “controls” charging of the pod battery. Furthermore, because the primary medical controller of Neumiller allows or provides for the power charging of the remote power source, it is considered to “enable” such. For at least the reasons given above and in view of the PTAB decision of 2/2/2021, the rejection stands.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792